Citation Nr: 1635505	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-11 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1962 to August 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A February 2010 rating decision denied service connection for a lumbosacral spine disability, bilateral hearing, and hypertension.

In January 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing is of record.

Although the RO may have reopened the previously denied claims, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of the previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for a knee disability, exposure to Agent Orange, and a heart disability, to including three aneurysms, have been raised by the record in a May 2016 statement in support of claim referencing a January 14, 2016, pre-hearing conference, of which there is no transcript.  Those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a low back disability and bilateral hearing loss are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 1988 rating decision denied service connection for a lumbosacral spine disability.  The Veteran did not appeal that decision, and the March 1988 decision is final.

2.  The evidence received subsequent to the March 1988 final denial of the claims for service connection for a lumbosacral spine disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.

3.  A September 2006 rating decision denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision, and the September 2006 decision is final.

4.  The evidence received subsequent to the September 2006 final denial of the claims for service connection for bilateral hearing loss is new, and is also material because it raises a reasonable possibility of substantiating the claim.

5.  A March 1988 rating decision denied service connection for a history of elevated blood pressure, also claimed as dizziness.  The Veteran did not appeal that decision, and the March 1988 decision is final.

6.  The evidence received subsequent to the March 1988 final denial of the claim for service connection for a history of elevated blood pressure, also claimed as dizziness, is new, and is also material because it raises a reasonable possibility of substantiating the claim.

7.  Resolving reasonable doubt in favor of the claimant, hypertension was incurred in service.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision that denied service connection for a lumbosacral disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).

2.  As new and material evidence has been received since the March 1988 rating decision, the criteria to reopen the claim for service connection for a lumbosacral spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2006 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).

4.  As new and material evidence has been received since the September 2006 rating decision, the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The March 1988 rating decision that denied service connection for a history of elevated blood pressure, also claimed as dizziness, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).

6.  As new and material evidence has been received since the March 1988 rating decision, the criteria to reopen the claim for service connection for a history of elevated blood pressure, also claimed as dizziness, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A March 1988 rating decision denied service connection for chronic low back pain on the basis that it was not found on the Veteran's last examination, the discharge examination, and denied service connection for a history of elevated blood pressure, also claimed as dizziness, on the basis that it was not found on the Veteran's last examination, the discharge examination.  A September 2006 rating decision denied service connection for bilateral hearing loss on the basis that the Veteran's hearing was considered normal for VA purposes.

The Veteran was notified of the denials and did not perfect timely appeals.  Therefore, the rating decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the final March 1988 and September 2006 rating decisions, includes VA and private medical records, including an April 2016 private medical record showing that the Veteran has currently diagnosed high blood pressure, back pain, and hearing loss; and that the back pain relates to injuries he incurred while in service, the hearing loss was incurred in service, and the high blood pressure problems extend back to service.  That evidence is new, and relates to unproven elements of the previously denied March 1988 and September 2006 decisions, showing the presence of a current disabilities and nexus opinions to inservice occurrences.

Accordingly, the Board finds that the low threshold for reopening the claims for service connection have been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claim for service connection for low back disability, bilateral hearing loss, and hypertension are reopened.  To that extent only, those appeals are allowed.

Service Connection for Hypertension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307 , 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

During service an October 1980 periodic exam diagnosed borderline hypertension.  A later October 1980 service medical record shows a blood pressure check exam over five days resulting in no evidence of hypertension.

A November 1988 private medical record states the Veteran had an ongoing problem with hypertension, which had been well-controlled, and that he was doing well with his medications.  A January 1991 follow-up made by the same private physician specialist notes that the Veteran's blood pressure was well controlled.

The majority of private records for the period of 1987 to 2000 are not of record.  However, both the private and VA medical records show diagnoses of hypertension consistently and continuously from 2001 to the present.

An April 2016 private physician's medical record opines that the Veteran's current high blood pressure problems extend back to when he was on active duty.  The private physician had been treating the Veteran for a number of years, with his practice partner treating the Veteran since at least November 1988.

Based on a preponderance of the probative evidence, the Board finds that service connection for hypertension is established.  Not only did the Veteran have a diagnosis of hypertension within approximately one year of discharge, but that diagnosis includes a history of ongoing hypertension problems before that date.  Further, the medical records evidence an ongoing continuity of symptomatology from the Veteran's days in service to the present.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that hypertension was incurred during service.  Therefore, service connection for hypertension is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for hypertension is reopened.  To that extent only, the appeal is granted.

Entitlement to service connection for hypertension is granted.


REMAND

Unfortunately, the claims for service connection for a low back disability and bilateral hearing loss must be remanded for additional development.  The majority of the Veteran's private records from 1987 to 2000 are not of record.  Further, at the January 2016 hearing the Veteran's spouse credibly testified as to a continuity of symptomatology for bilateral hearing loss following separation from service.  That evidence was not before the previous VA examiner in January 2010.  Accordingly, the medical evidence must be obtained, and another VA examination is needed in order to have a complete factual foundation and corresponding medical opinion upon which to make a determination.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private medical records pertaining to any back disability and bilateral hearing loss, and associate them with the claims file.

2.  Obtain the private medical records from 1987 through 2000 for medical treatment through Tricare and associate them with the claims file.

3.  Then, schedule the Veteran for VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of any back disability.  The examiner must review the claims file and the report should indicate that review, including review of service records showing that the Veteran sustained a back injury in a motor vehicle accident while in service in May 1971 and that low back pain and x-rays of the back were ordered, and that from August to mid-October 1984 he experienced constant low back pain and was restricted by physical profiles in September 1984.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the January 2016 hearing testimony of the Veteran and the Veteran's spouse.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record, including the April 27, 2016, private medical record and opinion.  Specifically, the examiner opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its onset in or was caused by the Veteran's period of active service, to include a May 1971 motor vehicle accident, complaints of and treatment for back pain in 1984, or to any other incident during service. 

4.  Then, schedule the Veteran for a VA examination, with an examiner who has not previously examined him, to determine the nature and etiology of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  The examiner must specifically comment on a June 4, 1987, service medical record in which the Veteran reported that he has had hearing loss since 1975, and the audiograms on entrance and separation.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the January 2016 hearing testimony of the Veteran and the Veteran's spouse.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record, including the April 27, 2016, private medical record and opinion.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability had its onset in or was caused by active service or by any incident during service, to include exposure to loud noise during service.

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


